Citation Nr: 0737226	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The appellant alleges that he had active military service 
during World War II.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the Manila, the 
Republic of the Philippines, VA Regional Office (RO), which 
denied the appellant's claim for benefits because the 
appellant did not have the required military service to be 
eligible to VA benefits.

In a January 2004 decision, the Board determined that the 
criteria for basic eligibility for VA disability compensation 
and pension benefits had not been met and the claim was 
denied.  A timely appeal of that decision was filed to the 
United States Court of Appeals for Veterans Claims (Court).

In an October 2005 memorandum decision, the Court vacated the 
January 2004 Board decision on the basis that the Board 
failed to provide an adequate statement of reasons and bases.  
The Court indicated that the Board failed to consider 
adequately whether the service department certification was 
valid.  The Court noted that the Board did not discuss the 
meaning of a handwritten note on the service department 
certification or whether the proper forms were supplied to 
the service department.  The Court found that the Board 
failed to identify the reasons for its conclusion that the 
service department finding was based upon a thorough search.  
The Court remanded the matter for readjudication.

In October 2006, the Board remanded this case to ensure 
compliance with the October 2005 Court decision.  The October 
2006 Board remand directed action to obtain clarification of 
the available documentation pertaining the appellant's claim, 
additional development of the documentary evidence, and for 
service department re-certification of the appellant's 
service status with express consideration of the available 
pertinent evidence.




FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA disability 
compensation and pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
appellants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in December 
2006, the appellant was informed of the information and 
evidence necessary to demonstrate basic eligibility for VA 
benefits.  Moreover, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the December 2006 letter was sent to the 
appellant prior to the most recent RO-level readjudications 
of this case, in June 2007 and July 2007, in connection with 
the issuance of supplemental statements of the case.  The 
VCAA notice was therefore effectively timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the December 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the appellant was provided with notice meeting 
the requirements of Dingess/Hartman in a letter dated October 
2007.  This notice did not precede the most recent RO-level 
adjudication of this case and was therefore arguable 
untimely.  However, the Board finds that this error 
ultimately does not prejudice the appellant with regard to 
the claim.  For reasons described below, the Board finds that 
the appellant has not been shown to have had service that 
would make him eligible for VA benefits.  In Palor v. 
Nicholson, 21 Vet.App. 202, 209-210 (2007), the Court found, 
in the case of a claimant who was conclusively determined to 
not have service that would qualify him for veteran status, 
that VA's failure to inform him of the methods for proving 
veteran status did not prejudice the claimant.  The appellant 
in this case, as in Palor, is ineligible for VA benefits as a 
matter of law.  The Board therefore concludes that any 
deficiency in the provided VCAA notice with respect to 
establishing the appellant's basic eligibility for VA 
benefits cannot affect the outcome of that claim.  That error 
therefore is harmless and not prejudicial to the claim.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence following a prior Board remand 
to achieve further clarification and development of the 
record.  All available pertinent records have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the appellant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the appellant with this appeal.

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also 
authorizes payment of a pension to a veteran who has the 
requisite service or to his surviving spouse.  38 U.S.C.A. § 
1521.

 "Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. 
§ 3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
(DIC) and burial allowances.  Those inducted between October 
6, 1945 and June 30, 1947, inclusive, are included for 
compensation benefits and DIC.  Service in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  In the 
instant case, as discussed below, the service department has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC based the certification on the information supplied by 
the appellant and the Adjutant General.  The Board is bound 
by the certification of no recognized service by the service 
department.  38 C.F.R. §§ 3.8, 3.9; Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992).

In a September 2001 application for disability benefits, the 
appellant reported that he had served with the Guerrilla 
forces, under the command of Lt. [redacted], and then 
inducted in March 1945 and discharged on February 8, 1946.

Submitted documents, including rosters purporting to be of 
the Philippines Army, indicate the presence of the appellant 
in a neighborhood association, and part of a division in 1944 
and 1945.  Various documents reflect the appellant's 
relationship with Paciano Bangoy's appointment as governor in 
1943.  The appellant is also listed as an arresting sergeant 
of a suspected Japanese agent in April 1944.

The appellant additionally provided an enlistment document 
reflecting service in the Army of the Philippines and a 
Philippines Army discharge document.  According to these 
documents the appellant was discharged from the Philippines 
Army on February 8, 1946.

In March 2002, the RO sent a letter to the Chief of the 
Noncurrent Records Section of the Adjutant General in Camp 
Aguinaldo, Quezon City, Philippines, and requested a copy of 
the appellant's Form 23 Processing Affidavit.  In May 2002, 
the RO received from the Adjutant General a certified copy of 
the appellant's Enlistment Record and Final Indorsement, but 
it was not clearly indicated whether any of the provided 
documents were a Form 23.  In May 2002, the RO requested 
verification of the appellant's service by the U.S. service 
department.  This request presented the information provided 
by the claimant, and the obtained certified Enlistment Record 
and Final Indorsement were attached to the request.  In a 
July 2002 response, certified on VA From 21-3101,  the 
National Personnel Records Center (NPRC) indicated "Subject 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces."  This information was 
stamped on the form.  However, handwritten on the form was 
"Documents submitted is [sic] not acceptable since it is not 
PA AGO Form 23."

As discussed above, the Board previously remanded this case 
in October 2006 to comply with an October 2005 Court 
memorandum decision.  In accordance with the October 2006 
remand, the RO was directed to contact the Adjutant General 
and request official clarification as to whether the forms 
received in May 2002 included a proper Form 23 and, further, 
to determine the availability of a proper Form 23 documenting 
the veteran's service.  The RO was then directed to take 
appropriate steps to forward the available pertinent 
documents to the NPRC to request another attempt to verify 
the veteran's service; the RO was instructed to request that 
the NPRC's response affirmatively indicate consideration of 
the documents submitted.

In December 2006, the RO initiated the required inquiry with 
the Adjutant General.  In January 2007, the Adjutant General 
replied that the requested Form 23 "is not available in our 
files" and attached an authenticated copy of "AGO Form 24" 
for reference.  In March 2007, the RO forwarded the pertinent 
documents to the NPRC in a formal "Request for Information" 
and asked the NPRC to make a new attempt to verify the 
appellant's service status with express consideration of the 
submitted documents.  The NPRC's March 2007 reply to this 
request recertified the negative finding regarding qualifying 
service.  Specifically, the March 2007 NPRC response refers 
to the July 2002 negative certification and adds a statement 
that the "Evidence submitted is insufficient to warrant a 
change in prior certification."

In the Board's view, the previously unresolved questions in 
this case which were addressed by the Court have now been 
resolved.  As of October 2006, there was uncertainty as to 1) 
whether the NPRC's negative certification had involved review 
and consideration of the pertinent submitted documentary 
evidence, 2) whether the evidence received from the Adjutant 
General constituted a valid Form 23, and 3) the meaning of 
the NPRC's handwritten comment in July 2002 regarding the 
absence of a valid Form 23.

First, the March 2007 NPRC negative certification expressly 
states that a formal determination has been made that the 
evidence submitted does not verify any recognized service.  
Second, the Adjutant General's January 2007 correspondence 
explains that no Form 23 for the claimant is available, thus 
clarifying that the documents provided by the Adjutant 
General during the course of this appeal have not included 
any Form 23 and that no Form 23 may be obtained through 
further requests.  Third, in light of the Adjutant General's 
response, it is now clear that the NPRC's handwritten note on 
the July 2002 negative certification was commenting that the 
submitted documents did not include a valid Form 23; in any 
event, the confusion regarding the July 2002 note is now of 
very little importance as a more recent March 2007 negative 
certification has been received reflecting the NPRC's 
findings without confusion and with express consideration of 
the submitted pertinent documentary evidence.  The Board 
notes that the claimant was notified of the latest NPRC 
negative certification through the issuance of a June 2007 
supplemental statement of the case, and the claimant 
responded with a new submission of documents essentially 
duplicative of the evidence already of record.  The Board 
finds no useful purpose would be served from additional delay 
for further development of this case at this point.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992).  In cases for VA benefits where requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  In short, under 38 C.F.R. 
§§ 3.41 and 3.203, Philippine veterans are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).

The Board acknowledges that following the most recent NPRC 
negative recertification, the claimant has sent in new copies 
of previously submitted rosters and Philippine service 
documents along with a third party affidavit.  None of the 
newly received items contain any additional facts, such as 
alternate name spellings, or different dates of service or 
different service numbers, which may change the basis of the 
NPRC's findings and warrant another recertification.  This 
submission was considered and addressed in the July 2007 
supplemental statement of the case, and the Board finds that 
the copies of documents recently submitted by the claimant 
present no basis for seeking another recertification from the 
NPRC.

After all necessary development of the record, the Board 
finds that the NPRC in March 2007, with express consideration 
of the submitted documentary evidence and the identifying 
information provided by the claimant, re-certified its July 
2002 finding that the claimant "has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  Accordingly, the Board finds that the claimant did 
not have recognized active service that would confer on him 
veteran's status, or eligibility for VA disability benefits.  
Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


